This Cause comeing this day to be heard Upon the Defendants Demand to the Complainants Bill Upon Debating the matter and Hearing what could be Sayd by Council on both sides The Court is Of Opinion That the Complainants have sufficiently Sett forth the Deed poll in theire Bill of Complaint mentioned And that the Conveyance in Trust for the use of the Complainant, is not  within the Statute of Maintenance And therefore Order, That the Defendants Demurrer (in each Article that hath been Debated) be Overruled, with Costs to be taxed by the Master of this Court.
Hen Hargrave Deputy Register etc.